Citation Nr: 0630069	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  00-09 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent 
for supraventricular tachycardia, formerly diagnosed as 
atrioventricular nodal tachycardia status post radio-
frequency ablation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Counsel
INTRODUCTION

The veteran had active service from July 1986 to December 
1997.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York. 

Jurisdiction over the appeal has since been transferred to 
the Roanoke, Virginia, VA RO.

During the pendency of the appeal, a July 2003 rating 
decision increased the rating from 0 to 10 percent, effective 
from December 19, 1997. Inasmuch as a higher evaluation is 
potentially available, and the veteran has expressed 
continued dissatisfaction with the rating, the appeal 
continues. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran testified before the undersigned Veterans Law 
Judge in May 2004. A transcript of that hearing is of record. 

The appeal was twice remanded by the Board in August 2004 and 
March 2006 for further development. 


FINDINGS OF FACT

Throughout the appeal period, the veteran's supraventricular 
tachycardia, formerly diagnosed as atrioventricular 
tachycardia status post radiofrequency ablation, is 
manifested by less than four episodes per year of paroxysmal 
atrial fibrillation or other supraventricular tachycardia 
documented by ECG or Holter monitor; or by sustained 
ventricular arrhythmias with estimated workload of greater 
than 7 but not greater than 10 METS, resulting in dyspnea, 
angina, dizziness, or syncope.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
supraventricular tachycardia, formerly diagnosed as 
atrioventricular tachycardia status post radiofrequency 
ablation, have not been met.  38 U.S.C.A. §§ 1155 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.104, Diagnostic Codes 7010, 
7011 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), [38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
were enacted, and are applicable to the appellant's claim. 
Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. See also 
38 C.F.R. § 3.159. Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of her 
claim. 

In fulfillment of these requirements, the RO issued VCAA 
development letters in March 2001, September 2004, and March 
2006, specifically addressing the veteran's claim of 
entitlement to a higher initial rating. These letters 
appropriately notified the veteran what VA would do and what 
the veteran must do in furtherance of her claim, and together 
with other documents on file informed of evidence of record 
pertinent to the claim, as well as the need for her 
assistance in obtaining any further evidence in support of 
her claim. The letters requested that the veteran supply 
information on medical providers who examined her, notified 
her of evidence still needed, and what she could do to assist 
with her claim, and what evidence she needed to substantiate 
her claim. The letters also informed the veteran that she 
should submit pertinent evidence in her possession that would 
further the claim. VA also informed the veteran that it was 
ultimately her responsibility to see that evidence was 
received in support of the claim, and she was notified to 
submit any additional evidence in support of her claim. 

The Court has held that the notice requirements in 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). In 
this instance, although the veteran was not afforded such 
notice prior to the initial February 1999 RO adjudication, 
that error was not prejudicial to the veteran's claim in this 
instance since, as discussed above, she was given ample 
notice and opportunity to remedy any deficiencies in her 
claim. The Court has recently held in that regard, that an 
error is not prejudicial when the error does not affect the 
essential fairness of the adjudication. See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

Additionally, during the pendency of the appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, herein Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between service 
and the disorder which is the basis of claim; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a claim 
for benefits, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if 
entitlement to benefits is awarded. Id. 

On review, the Board finds no prejudice to the veteran in 
this regard. The veteran has been adequately informed by the 
VCAA letters of record, of the need for evidence of current 
disability, and a medical nexus between the claimed 
disability and military service. In a May 2006 supplemental 
statement of the case, the veteran was further adequately 
advised of the reasons for the continued denial of a higher 
rating, and the RO provided notification pertinent to the 
degree of disability and effective dates. See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Additionally, the RO has obtained, or made reasonable efforts 
to obtain all records pertinent to the claim. The veteran's 
service medical records, and post-service records of VA and 
private treatment are of record. The veteran has been 
afforded appropriate VA examinations. She was scheduled for a 
hearing before the undersigned at the RO in May 2004, 
pertinent to the claim decided herein. The Board remanded the 
case in August 2004 and March 2006 for further development, 
and the RO sought appropriate VA examinations consistent with 
the rating criteria. The veteran and her representative have 
also been provided with adequate opportunity to submit 
evidence and argument in support of the claim, and have done 
so. They have not identified any outstanding evidence or 
information that could be obtained to substantiate the claim, 
and the Board is also unaware of any such outstanding 
evidence or information. The Board is satisfied that the RO 
has complied with the duty to assist provisions of the VCAA 
and the implementing regulations. Therefore, to decide the 
appeal would not be prejudicial error to the veteran. Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

Finally, on recent Informal Hearing presentation, appellant's 
representative requests a remand contending that the 
examination conducted did not comply with the Board's 
requirement.  It is noted that at the time of the prior 
remand the stress test was not available.  Information as 
recorded was unclear as to whether appellant failed to report 
for a stress test or failed to complete the test.  In fact, 
apparently the testing was conducted in May 2005 and was 
unknown to the Board at the time of the remand.  Thus, while 
the stress test was not completed as part of the 2006 exam, 
since one had recently been done, it was not indicated.  The 
examination otherwise contains findings sufficient to make a 
decision without subjecting the appellant to another 
examination.

II. Factual Background

Historically, service connection was granted for tachycardia 
status-post radio frequency ablation, noncompensably rated 
effective from December 19, 1997. The veteran appealed the 
initial rating.

Review of the record reflects that the veteran was seen in 
service for palpitations, chest pains, vertigo, and 
electrical current sensation, with shortness of breath and 
sweating with episodes. She was treated in 1991 and diagnosed 
with tachycardia and sustained atrioventricular (AV) nodal 
reentrant tachycardia that could be induced. She underwent 
radiofrequency ablation, and it was reported that the AV 
nodal tachycardia could no longer be identified. Post-
treatment testing including electrocardiogram, cardiac echo 
and treadmill tests were normal, without evidence of clinical 
tachycardia or arrhythmias at follow up electrophysiology 
study. On 1997 separation examination the veteran reported 
headaches, shortness of breath, chest pain, and frequent 
palpitations of the heart with dizziness and pain. 
Examination showed normal heart function, and the veteran was 
noted as taking no medications for the condition.

January 1999 VA heart examination reflects a history of 
episodes of tachycardia in service. There was no history of 
acute cardiac illness, myocardial infarction, congestive 
heart failure, or acute rheumatic disease. The last episode 
of tachycardia was reported as two days prior to the 
examination while at rest, with a heart rate of 300 beats per 
minute (bpm), with the episode lasting for fifteen minutes. 
The veteran related being told by providers that the only 
treatment was to have a pacemaker. Treadmill, echocardiogram, 
and EKG were normal in 1991. Estimated METS was 5. Chest x-
ray at examination was normal, lipid profile normal, and EKG 
negative. 

Cardiac examination showed no murmurs, gallops, snaps, or 
clicks. Heart rate was 
80, regular rhythm, and normotensive. There was no JVD. There 
was no edema of hands or feet. Skin and nailbeds had pallor, 
and hands were cool to touch. There was no evidence of CHF. 
The examiner noted that clinical examination did not warrant 
x-rays. Diagnosis was tachycardia heart condition, episodic 
with the only treatment being surgical placement of a 
pacemaker; headaches, dizziness, motion sickness, secondary 
to tachycardia; recurs episodically without alleviating 
and/or aggravating factors; shortness of breath, heart 
palpitations secondary to tachycardia, recurring episodically 
without alleviating and/or aggravating factors.

In a February 1999 rating decision, the RO assigned a 
noncompensable rating, noting that there was a lack of 
objective findings of heart rhythm abnormalities and 
associated symptoms since 1991 treatment. 

VA and private medical treatment records from May 1999 to 
2000 showed treatment for various other conditions. A January 
2000 private cardiology consultation report indicated that 
the veteran reported a constellation of symptoms suggesting 
an anxiety disorder/panic state and other symptoms, and had a 
reported history of AV nodal re-entrant tachycardia, and AV 
nodal ablation/modification in 1991. The examiner noted that 
although the veteran provided symptoms of on-going rhythmic 
activity, the examiner was not impressed that they 
represented a significant recurrence. Nevertheless, follow-up 
by Holter monitor was offered to the veteran. 

Private cardiology center treatment notes dated in February 
2000 show follow-up for AV nodal re-entrant tachycardia, post 
ablation/modification in 1991, and sinus tachycardia [KOH] in 
July 1999. The veteran reported palpitations, dizziness, and 
loss of vision and near syncope, and stated that the episodes 
were often disabling. She was started on Atenolol 25 mg 
daily, and echocardiogram was scheduled to rule out the 
possibility of other intra-cardiac abnormalities.

Private medical center May 2000 cardiac electrophysiology 
study with ablation reported a history of supraventricular 
tachycardia (SVT) status-post ablation attempt in 1991, with 
complaints of recurrent palpitations associated with 
lightheadedness. The veteran reported prior events of heart 
rate of 200 bpm, and 300 bpm due to AV node re-entry. The 
veteran underwent ablation therapy in May 2000. Prior to the 
examination, blood pressure was 120/70, heart S1, S2; PMI not 
displaced, lungs clear, extremities negative for edema, and 
pulses full and equal bilaterally. Post procedure conclusions 
were of typical AVNRT (AV node repetition time), and 
successful slow pathway AV nodal modification.

In a March 2002 supplemental statement of the case, the RO 
continued the noncompensable rating on the basis that 
although the veteran was placed on Atenolol in February 2000, 
on follow-up in May 2000, she opted for and underwent 
ablation therapy, and was no longer on any continuous 
medications. Thus a compensable rating on this basis was 
unwarranted.

A May 2003 private radiology report showed normal sinus 
series, with normal heart and pulmonary vessels.  On June 
2003 VA contract examination, the veteran reported a history 
of tachycardia and irregular heartbeats beginning in service 
in 1991, with flare-ups occurring about two times a week, and 
required rest. She had taken Atenolol 25mg a day for a time, 
but was no longer taking it. She reported functional 
impairment in being unable to carry out any activities of 
daily living during flare-ups. 

A June 2003 Holter monitor test showed predominant rhythm was 
sinus, with minimum heart rate of 60 bpm and maximum 136 bpm. 
No atrial fibrillation was noted, and there was no 
significant bradycardia or SVT or ventricular tachycardia. No 
pauses were noted or periods of sinus tachycardia. Symptoms 
were associated with normal sinus rhythm and sinus 
tachycardia.

In a July 2003 rating and supplemental statement of the case, 
the RO noted the veteran's subjective complaints of flare-ups 
twice a week, lasting for several minutes and requiring rest, 
as well as evidence of medications for a period of time for 
this condition, as well as two ablations, and resolved 
reasonable doubt in the veteran's favor, awarding a 10 
percent evaluation under diagnostic code 7099-7011, from the 
date of service connection.

In a May 2004 hearing at the RO before the undersigned, the 
veteran testified to the effect that she gets faint, has 
dizziness, and is 100 percent incapacitated during an episode 
of tachycardia. Frequency was reported as 4-5 times a month 
of a few minutes duration.

When first before the Board in August 2004, the case was 
remanded for further development to include re-evaluation of 
the veteran's tachycardia consistent with the rating criteria 
under diagnostic code 7011. 

On April 2005 VA heart examination, the C folder was 
reviewed. The veteran reported a previously recorded medical 
history of tachycardia, and that since the last ablation in 
2000, she was no longer on medication for the condition. 
However, she endorsed continuing symptoms of fluttering and 
some palpitation and dizziness, but was not currently being 
followed by a cardiologist, and was able to do all her daily 
activities normally, including walking and treadmill. On 
physical examination the veteran appeared stable. Blood 
pressure was 121/81, with three different readings almost the 
same 122/80, 121/82, and heart rate was close to 70. There 
was no evidence of cardiomyopathy or enlargement. Peripheral 
pulses were present and there was no peripheral edema. EKG 
test was normal. Diagnosis was AV nodal tachycardia status 
post ablation surgery. The veteran was scheduled for a stress 
test but it was noted that she failed to report.

On return to the Board in March 2006, the case was again 
remanded for re-evaluation and compliance with the prior 
August 2004 Remand.

The veteran underwent VA heart examination in April 2006. 
Physical examination revealed blood pressure readings of 
120/81 and 117/72, with normal heart sounds, no evidence of 
murmur or CHF, with peripheral pulses present, and no 
peripheral edema. The examiner noted that the stress test 
showed normal sinus rhythm, with maximum heart rate achieved 
to 174, and maximum blood pressure of 144/70. The test showed 
only minor ECG changes that did not meet ischemia criteria. 
The examiner noted that the veteran experienced no chest pain 
or dyspnea during the test, and had no arrhythmia, and 
concluded that because of that, the stress test was 
interpreted as being completely normal. The VA examiner noted 
that there was no cardiomegaly and because of that, the 
stress test did not reflect any estimate for METS. The 
examiner estimated METS to be more than 10. 

An exercise stress test report dated in May 2005 showed no 
reports of chest pain. Baseline EKG showed normal sinus 
rhythm. Minor ECG changes did not meet ischemic criteria. It 
indicated that the veteran did not experience chest pain, 
dyspnea, or arrhythmias during the test. Interpretation was 
that the stress test was negative for ischemia.

In numerous statements, and in most recent appellant's brief, 
the veteran and her representative argue for an increased 
rating.

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  In cases such as this one where 
the original rating assigned is appealed, consideration must 
be given to whether the veteran deserves a higher rating at 
any point during the pendency of the claim. Fenderson v. 
West, 12 Vet. App. 119 (1999).

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

In the present case, the veteran's SVT disability, formerly 
diagnosed as atrioventricular tachycardia status post 
radiofrequency ablation, has been rated as 10 percent 
disabling in accordance with the criteria set forth in the 
Schedule for Rating Disabilities. 38 C.F.R. § 4.104, 
Diagnostic Code 7011. Although there is no objective medical 
evidence that the veteran currently has sustained ventricular 
arrhythmias, the disability was initially rated under this 
code, and it will be given appropriate consideration. 

Under Diagnostic Code 7011, a 10 percent rating is warranted 
for sustained ventricular arrhythmias when a workload of 
greater than 7 METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or when 
continuous medication is required. A 30 percent rating is 
warranted when a workload of greater than 5 METs, but not 
greater than 7 METs, results in dyspnea, fatigue, angina, 
dizziness, or syncope; or when there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray. A 60 percent rating is warranted 
when there is more than one episode of acute congestive heart 
failure in the past year; or, workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent. A 
rating of 100 percent is assigned for chronic congestive 
heart failure; or workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent. A rating of 100 percent also is awarded for 
an indefinite period from the date of hospital admission for 
initial evaluation and medical therapy for sustained 
ventricular arrhythmia; or for an indefinite period from the 
date of hospital admission for ventricular aneurysmectomy; or 
with an automatic implantable Cardioverter-Defibrillator 
(AICD) in place. 38 C.F.R. § 4.104, Diagnostic Code 7011 
(2005).

One metabolic equivalent, or MET, is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute. When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used. See 38 C.F.R. § 4.104, 
Note (2).

Diagnostic Code 7010 may also be applicable, and provides 
that a 10 percent rating is assigned for supraventricular 
arrhythmias manifested by permanent atrial fibrillation (lone 
atrial fibrillation), or 1-4 episodes/year of paroxysmal 
atrial fibrillation, or other supraventricular tachycardia 
documented by ECG or Holter monitor. A 30 percent rating is 
assigned for paroxysmal atrial fibrillation or other 
supraventricular tachycardia, with more than 4 episodes/year 
documented by ECG or Holter monitor. 38 C.F.R. § 4.104, 
Diagnostic Code 7010 (2005).

On review of the medical evidence during the entire period of 
this appeal, the Board finds the medical evidence does not 
indicate paroxysmal atrial fibrillation or other 
supraventricular tachycardia with more than four episodes per 
year documented by ECG or Holter Monitor, for a higher 30 
percent rating under diagnostic code (Code) 7010. In fact, 
the evidence of record shows a January 2000 consultation 
report noting an assessment of a history of AV nodal re-
entrant tachycardia in 1991, with ablation modification, and 
that although the veteran reported ongoing symptoms, after 
testing, the consulting cardiologist did not think they 
represented a significant recurrence. The evidence also shows 
that although the veteran was on Atenolol for a short while, 
she has been on no medications following the second ablation 
procedure in May 2000. Further, June 2003 Holter monitor 
testing and EKG showed normal findings, and April 2004 VA 
examination reported a stable condition with no evidence of 
cardiomyopathy, a normal EKG, and normal blood pressure and 
heart rate. 

Additionally, the Board has considered a higher 30 percent 
rating under Code 7011, however, the evidence does not 
reflect a workload of greater than 5 METS but not greater 
than 7 METS, resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or evidence of cardiac hypertrophy, 
dilatation on ECG, echocardiogram,, or X-ray. The estimated 
METS in the most recent examination warrant no more than a 10 
percent rating.  While there was a history of METS of 5 on an 
in-service exam, that is not confirmed or indicated by any 
medical records during the appeal period.

Accordingly, the Board finds the current findings consistent 
with no more than the 10 percent in effect for the veteran's 
heart condition. The degree of impairment does not satisfy 
the criteria for the next higher 30 percent rating under any 
applicable Codes. See 38 C.F.R. § 4.7; DCs 7010, 7011 (2005). 
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied. Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance. Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual, with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.


ORDER

Entitlement to an initial evaluation higher than 10 percent, 
for supraventricular tachycardia, formerly diagnosed as 
atrioventricular nodal tachycardia status post radio-
frequency ablation, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


